FILED

UNITED STATES DISTRICT COURT  1 i 
FOR THE DISTRICT OF COLUMBIA C|e|'k, U.S. District & Bankruptcy
Courts for the District of Co|umbla

UNITED STATES OF AMERICA
v.  Criminal Action No.: 09-0251 (RMU)
MARVIN PERRY, l
Defendant.
ORDER
This matter is before the court on the Report and Recommendation of Magistrate Judge

Facciola recommending that the trial court accept the defendant’s plea of guilty. In accordance
with the requirements of F ederal Rule of Criminal Procedure ll, Judge Facciola conducted a
plea hearing on June lO, 2010 and determined that the plea of guilty was knowingly and
voluntarily made by the defendant, who fully understood the nature and the consequences of
entering such a plea. Having reviewed the Report and Recommendation, it is this llth day of
June, 2010, hereby

ORDERED that Judge Facciola’s Report and Recommendation is adopted in full; and it

FURTHER ORDERED that the defendant’s plea of guilt is accepted.

SO ORDERED.

.Y»~~\Lw..‘.

T§{icardo M. Urbina
United States District Judge

\I